220 Ga. 189 (1964)
137 S.E.2d 650
HINTON
v.
BELEW.
22521.
Supreme Court of Georgia.
Submitted June 9, 1964.
Decided July 14, 1964.
Daniel Duke, for plaintiff in error.
Westmoreland, Hall & Pentecost, M. K. Pentecost, Jr., contra.
ALMAND, Justice.
The defendant in error, Mrs. Evelyn Hinton Belew, filed an application for a citation for contempt in the Superior Court of Fulton County against the plaintiff in error, Douglas Warren Hinton, for the alleged failure of the plaintiff in error to comply with the provisions of a divorce decree. After a hearing the trial court entered the following order: "In the absence of a provision ... that alimony payments to the wife, Evelyn Hinton Belew, formerly Evelyn Connor Hinton, should terminate upon her remarriage, the court holds that said payments do not terminate. However, in as much as it is clear that the defendant, Douglas Warren Hinton, acted upon the advice of his counsel as to a complex legal question, and it further appearing that both the defendant and his counsel acted in good faith, this court does not find the defendant in contempt of court if he promptly takes steps to comply with the aforesaid order of this court dated February 14, 1963." The sole assignment of error is on this order.
*190 The divorce decree awarded the plaintiff permanent alimony of $100 per month payable monthly "and continuing on the first day of each month thereafter until such time as the notes presently secured by the loan deed on the property at 374 Lynnhaven Drive, S.E. above described [which property was awarded in the decree to the plaintiff] is paid in full; such amount of alimony shall be used by the plaintiff to pay the monthly payments due on said notes secured by said loan deed." Held:
1. The court did not err in its ruling that the re-marriage of the plaintiff did not terminate the payments of permanent alimony by the defendant. Allen v. Withrow, 215 Ga. 388 (110 SE2d 663).
2. The finding of the court that as of the date of its order the defendant was not in contempt was not error.
Judgment affirmed. All the Justices concur.